Citation Nr: 1807493	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1988 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for a thoracolumbar spine disorder, a remand is required to obtain an adequate VA examination and medical opinion.  When the Veteran was initially provided with a VA examination concerning his claim in February 2012, the documented diagnosis was back pain secondary to pes planus.  However, the examiner also opined that it was less likely than not that the Veteran's back pain was caused by his pes planus due to the normal findings of the examination.  In April 2012, the RO requested that the examiner render a new diagnosis as pain was not considered a disability.  In the request, the RO highlighted a February 14, 1989 service treatment record (STR) that noted a diagnosis of muscle sprain after the Veteran complained of low back pain.

Later in April 2012, a VA examiner indicated that the Veteran had a diagnosis of low back strain secondary to contusion.  The examiner provided a negative opinion, stating that the records revealed an injury due to contusion with no record of permanent injury.  The history was compatible with blunt trauma that resolved and was not referable to the Veteran's present complaints.  However, the February 1989 STR did not report that the Veteran received a contusion or trauma.  The record instead stated that there was no history of direct trauma to the back in the past 72 hours.  The record also noted that no swelling, discoloration, or obvious signs of deformity were present.  Moreover, the February 2012 VA examination report does not reflect that the examiner elicited a history from the Veteran concerning his low back symptoms, to include a history of any traumas.

Another VA examiner provided a negative opinion for direct and secondary service connection in October 2015, stating that the Veteran had a normal back examination; and a February 2012 back x-ray was normal other than a minimal dextroscoliosis that was probably positional.  A subsequent May 2016 VA examination request shows that the RO requested another diagnosis to account for the Veteran's back complaints as the April 2012 opinion indicated that his low back strain had resolved.  The RO also stated that the October 2015 VA examiner did not sufficiently address objective findings from the February 2012 VA examination.  In May 2016, another VA examiner stated that the diagnosis was mild back strain and gave a negative opinion.  This examiner also noted that there was evidence of blunt trauma in service, but did not provide any explanation as to what this evidence entailed.  The examiner partly based the opinion on his understanding that the Veteran did not report low back symptoms until 2012.  However, as no detailed history was obtained during the February 2012 examination, it is unclear when his symptoms began.  Consequently, the Board finds that the Veteran should be provided with an additional VA examination and medical opinion upon remand.

Another VA medical opinion is also needed concerning the Veteran's service connection claim for a bilateral ankle disorder.  In April 2012, the examiner noted that the diagnosis was bilateral ankle equinus that was congenital in origin and associated with pes planus.  However, it is unclear whether the diagnosed equinus is a congenital defect.  If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Although the April 2012 VA examiner stated that it was unlikely that the equinus was injured or aggravated by any mishap occurring in service, no rationale was provided for the opinion.  The Board also notes that the April 2012 examiner associated the disorder with the Veteran's pes planus; and the May 2016 VA examiner provided a negative opinion regarding this theory of secondary service connection.  However secondary service connection is not available if the disorder is a congenital defect.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).  Thus, the nature of the disorder must be clarified upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracolumbar spine disorder and bilateral ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Jesse Brown VA Medical Center, dated since May 2016.

2.  After completing the preceding development in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of any thoracolumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner must elicit a full history of the Veteran's thoracolumbar spine symptoms.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide an opinion regarding whether there are any currently diagnosed thoracolumbar spine disorders.  In this regard, the examiner should address the following:  (1) the February 2012 VA x-ray report for the lumbar spine; and (2) the diagnosis of mild low back strain from the May 2016 VA medical opinion.

For each identified disorder, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's active military service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected bilateral pes planus?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's service-connected bilateral pes planus?

In providing an opinion, the examiner should address the following:  (1) February 1989 STR that noted an assessment of low back strain after documenting the Veteran's complaint of low back pain and the fact that no direct trauma to the back had occurred in the past 72 hours; and (2) the June 2015 VA medical opinion that noted the Veteran's report of a recent onset of low back pain following a motor vehicle accident on July 14, 2014.

3.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral ankle disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all ankle disorders that have been present during the appeal period.  If bilateral ankle equinus is not identified, the examiner must address the previous diagnoses of record. 

The examiner must then provide an opinion as to the following questions:

(a) For each identified disorder, the examiner should explain whether it is a congenital or developmental defect, a congenital or developmental disease, or a disorder not of congenital or developmental origin.
The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(b) For each disorder that is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(c) For each disorder that is determined to be a congenital or developmental disease, opine as to whether there is clear and unmistakable (undebatable) evidence that the disorder both (i) preexisted the Veteran's entry into active service, and (ii) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service.

(d) For each disorder that is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, including any symptomatology therein. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an ankle disorder that is either caused by or permanently aggravated by his service-connected bilateral pes planus.

4.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

